UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 5:19-cv-02054-CAS(KKx) Date February 24, 2020
Title MOHAMED SEIRAFI v. CITY OF RIVERSIDE ET AL.

 

 

Present: The Honorable CHRISTINA A. SNYDER

 

 

Catherine Jeang Laura Elias N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Alex Lowdery Debra Cook

Proceedings: DEFENDANTS’ MOTION TO DISMISS AND STRIKE
PORTIONS OF THE COMPLAINT (Dkt. [ 18 ], filed January 21,
2020)

DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE IN
SUPPORT OF MOTIONS TO DISMISS (Dkt. [ 19 ], filed January
21, 2020)

1. INTRODUCTION

On October 25, 2019, plaintiff Mohamed Seirafi filed this civil rights action against
defendants City of Riverside (the “City”); City Councilmember James Perry
(“Councilmember Perry”); and Does | through 20. Dkt. 1 (“Compl.”). Plaintiff alleges
three claims for relief under 42 U.S.C. § 1983. Against Councilmember Perry, plaintiff
alleges denial of Equal Protection and supervisorial liability. Plaintiff brings a claim under
Monell v. New York City Department of Social Services, 436 U.S. 658 (1978) against the

City.
On January 21, 2020, defendants filed the instant motion to dismiss plaintiffs
complaint; motion to strike portions of the complaint; or alternatively, request for a more

definitive statement. Dkt. 18 (“Mot.”). On February 3, 2020, plaintiff filed an opposition.
Dkt. 20 (“Opp.”). Defendants replied on February 10, 2020. Dkt. 21.

The Court held a hearing on February 24, 2020. Having carefully considered the
parties’ arguments, the Court finds and concludes as follows.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 1 of 9
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 5:19-cv-02054-CAS(KKx) Date February 24, 2020
Title MOHAMED SEIRAFI v. CITY OF RIVERSIDE ET AL.

 

Il. BACKGROUND

In March 2012, plaintiff submitted an application to the City for entitlements related
to a gas station on the property located at 3280 La Sierra Avenue, Riverside, California
(the “Project”). Compl. § 11. The Project was a high-density senior housing complex
containing 258 units, and was scheduled to be presented to the City’s Planning Commission
in 2013. Id. 3, 11. However, before the Project went to the Planning Commission,
Councilmember Perry was elected to represent Ward 6 of the City, and “immediately
inserted himself into the Project approval process” by requiring a meeting to discuss the
Project. Id. { 12. At the meeting, without explanation, Councilmember Perry insisted that
several changes be made to the Project, including (1) a reduction in size from four to three
stories and from 258 to 199 units; (2) the addition of a one-acre park that plaintiff was
required to maintain and provide indemnification for the City’s public use; and (3) a
development agreement making plaintiff's original entitlement contingent upon the above
conditions. Id. 4 13-14. Councilmember Perry directed City staff to “ensure that the
Project conformed” and if the Project did not meet the conditions, it would not be allowed
to proceed. Id. { 14.

After the meeting, the City provided plaintiff with a simple, boilerplate development
agreement, but then at Councilmember Perry’s behest, “abruptly abandoned the original
agreement” and gave plaintiff a more extensive “one-sided” agreement. Id. 4 15. Plaintiff
believes the agreement is the first of its kind to be required by the City in “nearly 20 years.”
Id. In an attempt to accelerate the approval process, plaintiff paid $12,000 to have
development agreement reviewed, but made no further progress. Id.

In June 2017, plaintiff hired an attorney to assist in his negotiations over the
development agreement with the City. Id. § 16. During these negotiations, Councilmember
Perry “steadfastly refused” to approve a site plan, which was necessary to move the plan
forward with the City’s Planning Department. Id. Councilmember Perry did, however,
approve a site plan in July 2018. Id.

In October 2017, plaintiff discovered that the City had adopted Resolution 23235,
which included the City’s Housing Element for 2014-2021. Id. § 17. Notably, the
Resolution had omitted the Project. Id. Plaintiff alleges that the Housing Element included
“other similar high-density projects” which effectively allowed those projects to bypass
certain planning and zoning approvals. Id. Plaintiff alleges that by “intentionally omitting”
the Project and “treating it differently” the Project’s status would remain indeterminate.

Id.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 2 of 9
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 5:19-cv-02054-CAS(KKx) Date February 24, 2020
Title MOHAMED SEIRAFI v. CITY OF RIVERSIDE ET AL.

 

In “early 2019” the City’s Planning Director informed plaintiff that the site plan that
was previously agreed upon in July 2018 was no longer viable. Id. § 18. With the
assistance of his son, plaintiff met with Councilmember Perry and the City Planning staff
to work out a new site plan. Id. Plaintiff alleges that Councilmember Perry refused to
agree to a new site plan, in particular, the location of the public park. Id. It was at this
point that plaintiff realized his Project was being singled out. Id.

Upon further investigation, plaintiff discovered the existence of “several other
projects” that had gained City approval with no interference from Councilmember Perry or
the other City Councilmembers. Id. { 19. Included in the projects approved by the City
was a May 2014 project called the “Metro Gateway Apartments,” a four-story, high-density
project that was approved without a public park or development agreement requirement.
Id. Notably, the Metro Gateway Apartments project was situated outside of
Councilmember Perry’s ward. Id.

On August 16, 2019, plaintiff and his family sent a letter to the City Attorney, the
City’s Mayor, the City Councilmembers, the City Manager, and the City Planner “setting
forth the basis for their frustration and a demand for action.” Id. {| 20. Despite this letter,
plaintiff alleges “[t]he City has refused to take responsibility or move forward with the
approval process for the project. . . .” Id.

Ill. LEGAL STANDARD

A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the
legal sufficiency of the claims asserted in a complaint. Under this Rule, a district court
properly dismisses a claim if “there is a ‘lack of a cognizable legal theory or the absence
of sufficient facts alleged under a cognizable legal theory.’”” Conservation Force v. Salazar,
646 F.3d 1240, 1242 (9th Cir. 2011) (quoting Balisteri v. Pacifica Police Dep’t, 901 F.2d
696, 699 (9th Cir. 1988)). “While a complaint attacked by a Rule 12(b)(6) motion to
dismiss does not need detailed factual allegations, a plaintiff's obligation to provide the
‘grounds’ of his ‘entitlement to relief’ requires more than labels and conclusions, and a
formulaic recitation of the elements of a cause of action will not do.” Bell Atlantic Corp.
v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted). “Factual allegations
must be enough to raise a right to relief above the speculative level.” Id. (internal citations
omitted).

 

 

In considering a motion pursuant to Rule 12(b)(6), a court must accept as true all
material allegations in the complaint, as well as all reasonable inferences to be drawn from
them. Pareto v. FDIC, 139 F.3d 696, 699 (9th Cir. 1998). The complaint must be read in

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 3 of 9
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 5:19-cv-02054-CAS(KKx) Date February 24, 2020
Title MOHAMED SEIRAFI v. CITY OF RIVERSIDE ET AL.

 

the light most favorable to the nonmoving party. Sprewell v. Golden State Warriors, 266
F.3d 979, 988 (9th Cir. 2001). However, “a court considering a motion to dismiss can
choose to begin by identifying pleadings that, because they are no more than conclusions,
are not entitled to the assumption of truth. While legal conclusions can provide the
framework of a complaint, they must be supported by factual allegations.” Ashcroft v.
Iqbal, 556 U.S. 662, 679 (2009): see Moss v. United States Secret Service, 572 F.3d 962,
969 (9th Cir. 2009) (“[F]or a complaint to survive a motion to dismiss, the non-conclusory
“factual content,’ and reasonable inferences from that content, must be plausibly suggestive
of a claim entitling the plaintiff to relief.”). Ultimately, “[d]etermining whether a
complaint states a plausible claim for relief will . . . be a context-specific task that requires
the reviewing court to draw on its judicial experience and common sense.” Iqbal, 556 U.S.
at 679.

As a general rule, leave to amend a complaint which has been dismissed should be
freely granted. Fed. R. Civ. P. 15(a). However, leave to amend may be denied when “the
court determines that the allegation of other facts consistent with the challenged pleading
could not possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well Furniture Co.,
806 F.2d 1393, 1401 (9th Cir. 1986): see Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir.
2000).

IV. DISCUSSION

Defendants first contend that this Court does not have jurisdiction over plaintiff's
claims because he lacks standing and his claims are not yet ripe for judicial review. Mot.
at 16-19. Second, defendants argue that all of plaintiff's claims are time-barred. Id. at 19-
21. Third, defendants argue that because plaintiff's section 1983 claims fail against
Councilmember Perry, his Monell claim also fails. Id. at 21-24. Finally, defendants
request that plaintiff's prayer for punitive damages against the City be stricken. Id. at 25.

A. This Court Has Jurisdiction Over Plaintiff’s Claims
1. Standing

Under Article III of the Constitution, the Court’s jurisdiction over the case “depends
on the existence of a ‘case or controversy.’” GTE Cal., Inc. v. FCC, 39 F.3d 940, 945 (9th
Cir. 1994). A “case or controversy” exists only if a plaintiff has standing to bring the claim.
Nelson v. NASA, 530 F.3d 865, 873 (9th Cir. 2008), rev’d on other grounds, 131 S. Ct.
746 (2011). To establish standing, “a plaintiff must show (1) it has suffered an ‘injury in
fact’ that is (a) concrete and particularized and (b) actual or imminent, not conjectural or

 

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 4 of 9
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 5:19-cv-02054-CAS(KKx) Date February 24, 2020
Title MOHAMED SEIRAFI v. CITY OF RIVERSIDE ET AL.

 

hypothetical; (2) the injury is fairly traceable to the challenged action of the defendant; and
(3) it is likely, as opposed to merely speculative, that their injury will be redressed by a
favorable decision.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., Inc., 528 U.S. 167,
180-81 (2000): see also Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992): Nelson,
530 F.3d at 873.

 

Defendants argue that plaintiff fails to meet any of the three required elements to
establish standing. Mot. at 17-18. First, defendants contend that plaintiff's only alleged
injury is a “self-imposed” delay in receiving his Project approval, and has therefore failed
to adequately allege injury in fact. See id. at 17, n. 2. However, plaintiff alleges more than
just a delay: he alleges lost income and profits, lost business opportunities, and loss of
reputation. See Opp. at 7 (citing Compl. {| 30, 36, 42). Defendants also argue that this
Court cannot redress plaintiff's injury, and that plaintiff's sole remedy would be to refile
his applications to gain approval for the Project. See Mot. at 17, n. 1. Again, because
plaintiff is alleging more than just a delay, it is plausible that his other injuries could be
redressed by a damages award.

The heart of defendants’ standing argument concerns the issue of a causal link
between the alleged injury and the actions of Councilmember Perry. See Mot. at 17-18.
Defendants contend no such link exists because Councilmember Perry lacked the legal
authority to withhold approval of the Project or otherwise prevent plaintiff from seeking
relief from the City Planning Commission or City Council. See Mot. at 17-18. To support
this, defendants cite several portions of the City Ordinance and City Charter that impose
certain limitations on City Councilmembers and other City employees. See id. at 11-13,
17-18; see_also Dkt. 19 (Request for Judicial Notice). However, the crux of plaintiff's
complaint is that Councilmember Perry acted outside the bounds of the City Ordinance and
City Charter by acting directly and indirectly to halt the Project. See Opp. at 8. For
instance, the complaint alleges that Councilmember Perry directly interfered with the
Project requiring meetings to negotiate terms that would not ordinarily be required of a
similar project. Compl. { 12-13. The complaint also alleges that Councilmember Perry
directed City staff members (over whom defendants agree he had no direct authority over)
to ensure compliance with the terms he desired to impose. Id. § 14. Accordingly, plaintiff
has standing to assert his section 1983 claims.

2. Ripeness

Ripeness is a justiciability doctrine designed “to prevent the courts, through
avoidance of premature adjudication, from entangling themselves in abstract

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 5 of 9
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 5:19-cv-02054-CAS(KKx) Date February 24, 2020
Title MOHAMED SEIRAFI v. CITY OF RIVERSIDE ET AL.

 

disagreements over administrative policies, and also to protect the agencies from judicial
interference until an administrative decision has been formalized and its effects felt in a
concrete way by the challenging parties.” Abbott Laboratories v. Gardner, 387 U.S. 136,
148-49 (1967): accord, Ohio Forestry Ass'n v. Sierra Club, 523 U.S. 726, 732-33 (1998).
The ripeness doctrine is “drawn both from Article III limitations on judicial power and
from prudential reasons for refusing to exercise jurisdiction.” Reno v. Catholic Social
Servs., Inc., 509 U.S. 43, 57, n. 18 (1993) (citations omitted).

 

 

In the context of land use, a claim is ordinarily not ripe until there has been a “final
decision by the government which inflict/ed| a concrete harm upon the plaintiff
landowner.” Herrrington v. County of Sonoma, 857 F.2d 567, 568 (9th Cir. 1988).
However, as plaintiff and defendants both agree, an exception to this general rule was
carved out for claims involving the permitting process in Carpinteria Valley Farms, Ltd. v.
County of Santa Barbara, 344 F.3d 822 (9th Cir. 2003). In Carpinteria, the plaintiff sought
to develop land he owned in Santa Barbara County, but before he could gain approval, the
County required that he apply for several conditional use permits. Id. at 826. After several
failed attempts to gain the necessary permits, he sued the County for violations of his civil
rights, alleging that the County had imposed arbitrary conditions that were not required of
similarly situated projects. Id. The district court dismissed “most” of the plaintiff's claims
as time-barred; however, the court also dismissed the claims that were not time-barred as
not ripe for judicial review. Id. at 827. On appeal, the Ninth Circuit reversed the dismissals
based on ripeness, distinguishing cases involving the permitting process from cases
involving an “as applied” takings challenge. Id. at 830-31. Despite the lack of a final
agency action that would ordinarily be required for an “as applied” takings claim, the
Carpinteria court held that plaintiff's claims pertaining to the permitting process were
“separate claims supported by allegations of discrete constitutional violations.” Id. at 829.
Accordingly, “in limited and appropriate circumstances, claims under 42 U.S.C. § 1983
concerning land use may proceed even when related Fifth Amendment “as applied” taking

claims are not yet ripe for adjudication.” Id. at 830 (citing Kawaoka v. City of Arroyo
Grande, 17 F.3d 1227, 1233, 1238-41 (9th Cir. 1994)).

 

Here, defendants argue that even under Carpinteria, plaintiff has failed to
demonstrate that his claims are ripe for review because he never sought a final decision
from the City Planning Commission or City Council. Mot. at 19. Defendants further
attempt to distinguish Carpinteria by noting that plaintiff has not “been denied the use of
his property” and has not incurred any fees. Id. Essentially, defendants argue that the
alleged harm is solely due to plaintiff's “own personal preferences on seeking land use
approval.” Id.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 6 of 9
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 5:19-cv-02054-CAS(KKx) Date February 24, 2020
Title MOHAMED SEIRAFI v. CITY OF RIVERSIDE ET AL.

 

Defendants’ attempts to distinguish Carpinteria are unavailing. While defendants
argue that plaintiff has not been denied the use of his property, that is not the proposition
for which Carpinteria stands. Plaintiff's alleged harm—delays arbitrarily caused by
Councilmember Perry—are not self-inflicted, and “even if [the City] relented today and
issued all of the permits [plaintiff] applied for, he still would have been injured by the
treatment he allegedly received and which caused him harm.” Carpinteria, 822 F.3d at
830. Accordingly, plaintiff's section 1983 claims are ripe for judicial review.

B. Statute of Limitations

Because 42 U.S.C. § 1983 does not contain its own statute of limitations, “[a]ctions
brought pursuant to 42 U.S.C. § 1983 are governed by the forum state’s statute of
limitations for personal injury actions.” Knox v. Davis, 260 F.3d 1009, 1012-13 (9th Cir.
2001) (citing Wilson v. Garcia, 471 U.S. 261, 276 (1985)). For personal injury claims in
California, the statute of limitations is two years. Cal. Civ. Proc. Code § 335.1. The claim
accrues when the plaintiff “knows or has reason to know of the injury which is the basis of
the action.” Id. (quoting TwoRivers v. Lewis, 174 F.3d 987, 992 (9th Cir. 1999)).

The parties disagree about the accrual date of plaintiff's claims. Defendants argue
that plaintiff's claims are time-barred because he “[knew] or had reason to know” of
Councilmember Perry’s alleged discriminatory acts “no later than June 2017.” Mot. at 20.
Plaintiff counters that his claims did not accrue until June 2019 after his meeting with
Councilmember Perry and the City’s planning staff failed to produce an agreeable revised
site plan for the Project. Opp. at 13. Plaintiff alleges that prior to this meeting, he was
“unaware that Defendants were treating his Project differently from others similarly
situated.” Id. (citing Compl. fj 11, 15-16, 18-19).

Defendants contend that it is unreasonable for plaintiff to allege that it took him six
years to discover this alleged misconduct by Councilmember Perry. Reply at. 5. Instead,
defendants believe that plaintiff's action of hiring an attorney in June 2017 was a strong
indication that “he should have known he was suffering the alleged injury.” Id. at 6.
Defendants also note that the other similarly situated project described by plaintiff, the
Gateway Metro Apartments, was approved in 2014 and that information was “easily
knowable” to plaintiff. Id. Taking plaintiffs allegations as true, the Court does not find
plaintiff's claims are time-barred based on his June 2017 decision to hire an attorney and
his failure to previously discover the approval of the Gateway Metro Apartments.

However, the Court still finds that plaintiff's claims are time-barred. Plaintiff alleges
that he was unaware that his Project was being treated differently than other, similarly

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 7 of 9
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 5:19-cv-02054-CAS(KKx) Date February 24, 2020
Title MOHAMED SEIRAFI v. CITY OF RIVERSIDE ET AL.

 

situated projects until 2019. Opp. at 13 (citing Compl. {ff 11, 15-16, 18-19.) Curiously,
plaintiff omits paragraph 17 in support of this statement. Paragraph 17 of the plaintiff's
complaint alleges that on October 10, 2017, the City’s Housing Element for 2014-2021,
adopted by Resolution 23235 omitted his project and “/g//aringly [included] other similar
high-density projects . . . allowing these projects to bypass critical city applications related
to planning and zoning approvals. By intentionally omitting Plaintiff's Project, and
treating it differently from similarly-situated projects. . . .’ Compl. § 17 (emphases added).
Thus, after the City adopted Resolution 23235 on October 10, 2017 plaintiff either knew
or had reason to know of the disparate treatment alleged. Because the instant lawsuit was
not filed until October 25, 2019, outside of the applicable two-year limitation period,
plaintiffs claims are time-barred.!

C. Monell Claim

Because plaintiffs section 1983 claims brought against Councilmember Perry are
time-barred, plaintiff's Monell claim against the City is also time-barred.

 

! At oral argument, plaintiff suggested the possibility that Carpinteria’s
interpretation of the “continuing violation” doctrine could potentially prevent his claims
from being time-barred. This suggestion appears to be without merit. At the time the
district court decided Carpinteria, the continuing violation doctrine was viable if the
plaintiff could show a “series of related acts against one individual.” Gutowsky v.
County of Placer, 108 F.3d 256, 259 (9th Cir. 1997). However, as explained by the Ninth
Circuit in Carpinteria, the Supreme Court subsequently invalidated the “related acts”
method of establishing a continuing violation. Carpinteria Valley Farms, Ltd. v. County
of Santa Barbara, 344 F.3d 822, 828 (9th Cir. 2003). Quoting Nat] R.R. Passenger Corp.
v. Morgan, 536 U.S. 101, 113 (2002), the Carpinteria court held that “discrete
discriminatory acts are not actionable if time barred even when they are related to acts
alleged in timely filed charges.” Id.

Thus, plaintiffs allegations concerning Councilmember Perry’s ongoing
interference would be time-barred under Carpinteria and Morgan. Plaintiff may amend to
plead facts to overcome the statute of limitations if he can do so. Plaintiff may similarly
plead facts showing that Resolution 23235 was not available to the public until after
October 25, 2017 or was otherwise insufficient to put plaintiff on notice that his Project
was being treated differently.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 8 of 9
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 5:19-cv-02054-CAS(KKx) Date February 24, 2020
Title MOHAMED SEIRAFI v. CITY OF RIVERSIDE ET AL.

 

/I/
V. CONCLUSION

For the foregoing reasons, the Court GRANTS defendants’ motion to dismiss. The
Court DISMISSES plaintiff's claims without prejudice. Defendants’ motion to strike
plaintiff's prayer for punitive damages against the City is DENIED as moot. Defendants’
requests for judicial notice are DENIED as moot. Plaintiff shall file an amended complaint
within thirty (30) days.

IT IS SO ORDERED.

00 : 07
Initials of Preparer CMJ

 

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 9 of 9
